EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Fei Shen on 2/22/2021.
The application has been amended as follows: 
Claim 4 has been replaced with
-- A Polar code transmission apparatus, comprising a processor configured to: 
encode a bit sequence into a code sequence using Polar code, wherein the bit sequence contains a control signaling and a Cyclic Redundancy Code (CRC) sequence; and 
transform the code sequence into M copies, wherein an ith information copy of the M information copies is multiplied by a first matrix of a power of (i-1), wherein M is an integer greater than 0, and 1 ≤ i ≤ M. --

Claim 7 has been replaced with
A device, comprising: 
a processor; and 
a non-transitory computer-readable storage medium coupled to the processor and storing programming instructions for execution by the processor, wherein the programming instructions, when executed, cause the processor to: 
encode a bit sequence into a code sequence using Polar code, wherein the bit sequence contains a control signaling and a Cyclic Redundancy Code (CRC) sequence; and 
transform the code sequence into M copies, wherein an ith copy of the M copies is generated by multiplying a first matrix of a power of (i-1) with the sequence code, wherein M is an integer greater than 0, and 1 ≤ i ≤ M.

REASONS FOR ALLOWANCE
Claims 1-7 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 4-7, filed 2/1/2021, with respect to 35 U.S.C. § 102 have been fully considered and are persuasive.  The rejection of claims 1-7 has been withdrawn. 
The examiner is unable to further prove the public availability date of Sequans through the Wayback Machine (archive.org) or other equivalent means. Therefore, the examiner agrees with the applicant’s remarks that state Sequans does not constitute prior art. The rejection is therefore withdrawn.
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
The examiner notes that the cited limitation is novel over the prior art in view of the entirety of the claim, not just the limitation presented alone.
	As per claims 1-3, the cited prior art, either alone or in combination, fails to teach the claimed features of:
th copy of the M copies is generated by multiplying a first matrix of a power of (i-1) with the sequence code, wherein M is an integer greater than 0, and 1 ≤ i ≤ M.
As per claims 4-6, the cited prior art, either alone or in combination, fails to teach the claimed features of:
transform the code sequence into M copies, wherein an ith information copy of the M information copies is multiplied by a first matrix of a power of (i-1), wherein M is an integer greater than 0, and 1 ≤ i ≤ M.
As per claim 7, the cited prior art, either alone or in combination, fails to teach the claimed features of:
transform the code sequence into M copies, wherein an ith copy of the M copies is generated by multiplying a first matrix of a power of (i-1) with the sequence code, wherein M is an integer greater than 0, and 1 ≤ i ≤ M.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL H. MASUR whose telephone number is (571)270-7297.  The examiner can normally be reached on Monday to Friday, 6 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Date: 2/22/2021
/PAUL H MASUR/Primary Examiner, Art Unit 2464